Title: To Alexander Hamilton from Nathan Rice, 14 October 1799
From: Rice, Nathan
To: Hamilton, Alexander


My dear General
Boston Octr 14th 1799.

I repaired to Oxford, where I entered into an agreement for the lease of the land of which I made mention in my letter of the 22d Ulto. The owner Mr John Nichols engages to lease to the United States, the whole of said lot described by certain metes & bounds, estimated to contain fifteen acres for the purpose of erecting hutts thereon & for quartering troops therein the two ensuing winter seasons—if Government shall have occasion therefor—with the priviledge of encamping their troops on a field in front thereof, while hutting—of passing over the same for water—of opening springs—of using as many stones as are necessary for erecting chimneys &c—And also for the sale of all the Timber and wood growing thereon or as much thereof as the Government of the United States shall have occasion for for twenty Six Dollars Sixty Six Cents pr acre. I also agreed. with another person in case it should be needed, for an additional quantity of Timber & Wood, at the same rate. Will thank you to inform me to whom the conveyance is to be made & who will become responsible on the part of Government.
Yours of the 5th instant is also just come to hand, with a Copy of your letter to Colonels Hunnewell & Graves. I have written, already to those Gentlemen and requested them to march, without delay, their recruits to their winter destination. I have also issued my orders for the march of those of my own Regiment, on this day week—and shall direct the Contractor to agree for the necessary Materials for the hutts. I had myself considered that both in view of œconomy, & conveniences it would be best to construct the hutts in such a manner, as that the soldiers of each company complete, might be contained in two hutts of 40 by 16 feet, with a chimney in the centre, which will give two rooms, of 16 by 18 feet allowing the Chimney & entry to take two feet out of each room. This mode will afford sufficient space at the back of the chimney for a length of Bunks & of course there may well be now enough to accommodate as many men as will be present at one time. A slight partition between the rooms will be sufficient, & a saveing of two gable ends thereby be made. This will correspond with your idea of increasing the size of the messes, of the Utility of which I agree perfectly with you, in sentiment.
The mode I have suggested will require only twenty six hutts for the non Commissioned officers & privates of a complete Regiment whereas Sixty of the dimentions of fourteen feet Square & twelve to a hutt, will not more than contain them. As to the dimentions of the boards commonly cut with us, I beleive they are variant according to the accidental length or size of the logs. You may rely however on my utmost attention to select such as shall conduce to the greatest œconomy.
Some Glass will be necessary for Windows to the officer hutts, I should suppose. Shall direct therefore the Contractor to procure as much as will be indispensable—unless you think proper to prohibit it. With the highest respect I am Sir your Obt. Servant
N: Rice
General Hamilton

